Case: 1:19-cv-00372-DRC-SKB Doc #: 46 Filed: 03/19/20 Page: 1 of 6 PAGEID #: 628




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


JULIE KELLY,                                       Civil Case No. 1:19-cv-00372-DRC-SKB

              Plaintiff,                           Judge Douglas R. Cole
                                                   Magistrate Judge Stephanie K. Bowman
v.
                                                   OPPOSITION OF DEFENDANTS
FIRST DATA CORPORATION, et al.,                    FIRST DATA CORPORATION, FRANK
                                                   BISIGNANO, ROBIN ORDING, SAUL
              Defendants.                          EWING ARNSTEIN & LEHR LLP,
                                                   AND GILLIAN COOPER TO
                                                   PLAINTIFF’S RULE 72(b) OBJECTION


       Defendants First Data Corporation, Frank Bisignano, Robin Ording, Saul Ewing Arnstein

& Lehr LLP, and Gillian Cooper, by and through their undersigned counsel, respectfully submit

this Opposition to Plaintiff Julie Kelly’s Response to Motions on Report and Recommendation,

(the “Objection”) (Doc. No. 42). As more fully set forth below, nothing in Plaintiff’s Objection

demonstrates that the Magistrate Judge erred in ruling on the Defendants’ Motions to Dismiss.

Accordingly, the Court should accept the Report and Recommendation.

                                 PROCEDURAL HISTORY

       Plaintiff filed an 8-count, 47-page, 354-paragraph Complaint on May 20, 2019. (Doc. No.

1). On July 30, 2019, Defendants First Data Corporation, Frank Bisignano, Robin Ording, Saul

Ewing Arnstein & Lehr LLP, and Gillian Cooper moved, pursuant to Fed. R. Civ. P. 12(b)(6)

and 56, to dismiss the Complaint or in the alternative for summary judgment as to all counts.

(Doc. Nos. 19 & 22). Defendants Jackson Lewis P.C. and Matthew Byrne, Esquire filed a

separate motion to dismiss. (Doc. No. 17). After the motions were fully briefed, Magistrate

Judge Bowman issued a Report and Recommendation on January 27, 2020 (the “R&R”),

recommending that only Count II against Defendant First Data for its alleged failure to
Case: 1:19-cv-00372-DRC-SKB Doc #: 46 Filed: 03/19/20 Page: 2 of 6 PAGEID #: 629




accommodate Plaintiff under the Americans with Disabilities Act (ADA) and Ohio Civil Rights

Act (OCRA) should survive the motions. (Doc. No. 35). The R&R recommended that all of the

other causes of action against Defendants First Data, Frank Bisignano, Robin Ording, Saul

Ewing Arnstein & Lehr LLP, Gillian Cooper, Esquire, Jackson Lewis P.C., and Matthew Byrne,

Esquire, be dismissed or that summary judgment be granted as to Count VIII.

        Plaintiff filed her Objection on March 6, 2020. (Doc. No. 42). Defendants interpret

Plaintiff’s Objection to constitute a Rule 72(b) objection per the R&R. (Doc. No. 35, PageID

595).

                                     LEGAL STANDARD

        For dispositive rulings like the Defendants’ motions, the district judge conducts a

de-novo review of the magistrate judge’s recommendation as to “any part of the magistrate

judge’s disposition that has been properly objected to.” Fed. R. Civ. P. 72(b)(3). After review of

the objection(s), the district judge “may accept, reject, or modify the recommended disposition;

receive further evidence; or return the matter to the magistrate judge with instructions.” Hobbs v.

Faulkner, 2020 WL 772328, at *2 (S.D. Ohio Feb. 18, 2020) (quoting Fed. R. Civ. P. 72(b)(3)).

        Here, Plaintiff makes no objection to Magistrate Judge Bowman’s R&R as to the

dismissal of Counts I, III, VI, VII and VIII. Further, no party has objected to the Magistrate

Judge’s recommendation as to Count II under the ADA against First Data. Therefore, the only

issue for the Court is Plaintiff’s objection to the proposed dismissal of Counts IV and V against

First Data for retaliation. As more fully set forth below, the Objection fails to state specific,

written objections to challenge the R&R’s recommendations as to Count IV and V. Therefore,

Plaintiff’s objections as to those two counts should be denied.




                                                 2
Case: 1:19-cv-00372-DRC-SKB Doc #: 46 Filed: 03/19/20 Page: 3 of 6 PAGEID #: 630




                                          ARGUMENT

       A.      Plaintiff Agrees That Counts I, III, VI, VII, and VIII Should Be Dismissed

       Plaintiff “respects and accepts” the R&R with respect to dismissing Counts I, III, VI, VII,

and VIII. (Objection, Doc. No. 42 at PageID 607, 617-618). Because there are no objections to

those recommendations, the Court should dismiss Counts I, III, VI, VII, and VIII with prejudice.

       B.      Plaintiff’s Arguments Regarding Count II Are Irrelevant

       For some inexplicable reason, Plaintiff expends eleven pages in the Objection arguing

that Count II should not be dismissed, even though she does not cite to any allegations from her

Complaint to support her arguments. Regardless, the R&R recommended that First Data’s

motion to dismiss Count II be denied because Plaintiff alleged sufficient facts to support the

claim for purposes of Rule 12(b)(6). Defendant has not objected to the R&R with respect to

Count II, but reserves the right to file a motion for summary judgment pursuant to Fed. R. Civ. P.

56 as to Count II in accordance with the anticipated scheduling order. The Court can simply

ignore Plaintiff’s arguments as to Count II.

       C.    Plaintiff’s Objections as to the Dismissal of the Retaliation Claims in Counts
             IV and V Should be Denied

       Plaintiff alleged in Counts IV and V of the Complaint that Defendants scheduled her

deposition in the Barger v. First Data Corporation et al. litigation in New York in retaliation for

her filing of an EEOC charge against First Data. (Complaint at ¶¶ 284-300, Doc No. 1, PageID

37-39). Magistrate Judge Bowman recommended that Counts IV and V be dismissed against all

Defendants for three reasons: (i) issuing a subpoena for a deposition “is not the type of adverse

employment action that can sustain a retaliation claim” (R&R, Doc. No. 35, PageID 570); (ii)

there was no temporal proximity between the alleged protected activity (filing an EEOC charge)

and alleged adverse action (the deposition) because First Data had listed Plaintiff as a potential
                                                3
Case: 1:19-cv-00372-DRC-SKB Doc #: 46 Filed: 03/19/20 Page: 4 of 6 PAGEID #: 631




fact witness in the Barger litigation “long before she engaged in any protected activity” (R&R,

Doc. No. 35, PageID 590); and (iii) “the Court compelled Plaintiff to attend her deposition and

denied Plaintiff’s motion for protective order and for sanctions.” (R&R, Doc. No. 35, PageID

590).1 Plaintiff does not object to any of these findings by the Magistrate Judge as to Counts IV

and V.

         Instead, Plaintiff comes forward with a new theory of liability and irrelevant facts in an

attempt to stave off dismissal of her retaliation claims. She argues that First Data somehow

retaliated by sending her a letter after she resigned to remind her of her post-employment

contractual obligations. Specifically, Plaintiff complains that she received a letter stating “the

company reserves the right to pursue all of its legal rights against you, including suing you for

judgment relief and monetary damages” in the event she breached her post-employment

contractual obligations. (Objection, Doc. 42, PageID 617-618). This letter, she asserts,

constitutes unlawful retaliation because she claims First Data threatened to sue her over a

“fictitious” non-compete agreement. This argument is her sole reason to reject the R&R

regarding Counts IV and V.

         Plaintiff’s argument is not proper because it does not consist of “specific written

objections to the proposed findings and recommendations.” Fed. R. Civ. P. 72(b)(2). In fact,

Plaintiff’s argument fails to respond in any way to the findings of the R&R. Nor does it even

relate to her allegations in Counts IV or V of the Complaint. Mailing a letter to a former

employee reminding them of their contractual restrictive covenant obligations is not a materially

adverse employment action under the ADA or OCRA. There is no basis to claim that First Data




1The Magistrate Judge also recommended that the retaliation claims be dismissed against the law firms and lawyers
because none of them were her “employer” under any of the governing statutes.
                                                        4
Case: 1:19-cv-00372-DRC-SKB Doc #: 46 Filed: 03/19/20 Page: 5 of 6 PAGEID #: 632




sending her this letter after she was terminated can possibly be retaliation, nor is there any

reference to protected activity.

                                        CONCLUSION

       Plaintiff has failed to raise any objections under Rule 72(b)(3) that provide any basis for

the Court to reject the Magistrate Judge’s R&R as to Counts IV and V of the Complaint.

Accordingly, her arguments as to the dismissal of Counts IV and V should be rejected. For the

above reasons, the Court should accept the R&R and dismiss Counts I, III, IV, V, VI, VII, and

VIII of the Complaint with prejudice.

                                            Respectfully submitted,

                                            /s/ Laura E. Salzman
                                            Laura E. Salzman (0095304)
                                            Roetzel & Andress, LPA
                                            625 Eden Park Drive, Suite 450
                                            Cincinnati, OH 45202
                                            Telephone: (513) 361-0200
                                            Facsimile: (513) 361-0335
                                            Email: lsalzman@ralaw.com

                                            Gary B. Eidelman, Esq. (pro hac vice)
                                            Michael P. Cianfichi, Esq. (pro hac vice)
                                            Saul Ewing Arnstein & Lehr LLP
                                            500 East Pratt Street, Suite 900
                                            Baltimore, Maryland 21202
                                            Telephone: (410) 332-8975
                                            Facsimile: (410) 332-8976
                                            gary.eidelman@saul.com
                                            michael.cianfichi@saul.com

                                            Attorneys for Defendants, First Data Corporation,
                                            Frank Bisignano, Robin Ording, Saul Ewing
                                            Arnstein & Lehr LLP, and Gillian Cooper

Dated: March 19, 2020




                                                5
Case: 1:19-cv-00372-DRC-SKB Doc #: 46 Filed: 03/19/20 Page: 6 of 6 PAGEID #: 633




                                  CERTIFICATE OF SERVICE

          I hereby certify that on March 19, 2020, the foregoing was electronically filed with the
      Court’s CM/ECF system and the system will send electronic notification to all counsel of
      record via the Court’s electronic filing system.




                                                       /s/ Laura E. Salzman
                                                       Laura E. Salzman




                                                   6


14857553 _1 141099.0001
